          Case 1:14-cv-02811-JMF Document 532 Filed 02/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
CITY OF PROVIDENCE, RHODE ISLAND et al.,                               :
                                                                       :
                                    Plaintiffs,                        :     14-CV-2811 (JMF)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
BATS GLOBAL MARKETS, INC. et al.,                                      :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

         Upon review of Plaintiffs’ letter of earlier today, see ECF No. 530, the Court concludes
that it would make more sense to adjourn the pretrial conference for a couple weeks, at which
point any disputes between the parties will be more likely to be ripe for the Court’s
consideration. Accordingly, IT IS HEREBY ORDERED that the conference in this matter,
previously scheduled for March 2, 2021, at 2:30 p.m., is ADJOURNED to March 16, 2021, at
12:00 p.m. In light of the COVID-19 situation, the Court will hold the conference remotely by
telephone. At least twenty-four hours before the conference, counsel shall send a joint email
to the Court with the names and telephone numbers of those who will have speaking roles at the
conference, and the Court will provide call-in information to those counsel. All others —
counsel who will not have speaking roles and members of the public — may listen to the
conference by calling the Court’s dedicated conference call line at (888) 363-4749 and using
access code 542-1540 followed by the pound (#) key. The parties are reminded to follow the
procedures for teleconferences described in the Court’s Emergency Individual Rules and
Practices in Light of COVID-19, which are available at https://nysd.uscourts.gov/hon-jesse-m-
furman. No later than Thursday, March 11, 2021, the parties shall submit a joint letter with
respect to any material developments in the case since Plaintiffs’ letter of earlier today.

        SO ORDERED.

Dated: February 26, 2021                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
